Citation Nr: 0937689	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-20 297A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as a bilateral lung problem).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a psychiatric 
disability to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  Jurisdiction was subsequently transferred to the RO 
located in Chicago, Illinois.

This matter was remanded by the Board in March 2008 for 
further evidentiary and procedural development.

In an August 2009 statement, the Veteran claimed that he 
contracted Hepatitis C at a VA hospital due to unclean 
instruments.  This matter is REFERRED to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In September 2009, the Veteran indicated that he wished to 
have a hearing with the Board at the RO. The Veteran 
specifically requested a videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The agency of original jurisdiction (AOJ) 
should schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance 
with 
38 C.F.R. § 20.704.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

